Citation Nr: 0523333	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  02-11 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to a rating higher than 50 percent for 
residuals of a hysterectomy.

2.  Entitlement to an initial rating higher than 10 percent 
for pelvic adhesions.  

3.  Entitlement to a total disability rating based on 
individual unemployability.  


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from March 1978 to 
August 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Roanoke, Virginia, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The RO issued a 
decision in September 2001 confirming and continuing a 
50 percent rating for a total abdominal hysterectomy with 
bilateral salpingo-oophorectomy, secondary to endometriosis.  
As well, the RO granted service connection for pelvic 
adhesions as secondary to the service-connected hysterectomy 
residuals, effective July 31, 1997.  The veteran appealed for 
a higher initial rating for her pelvic adhesions.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

In a more recent July 2002 decision, the RO, in part, denied 
an additional claim for a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  She also appealed for this benefit.

At the commencement of her appeal, R. Edward Bates, Esquire, 
was representing the veteran.  But in a July 2003 letter, 
VA's General Counsel advised of the cancellation of Attorney 
Bates' accreditation to represent claimants for VA benefits.  
So, in response, the Board sent the veteran a letter in 
February 2005 asking whether she wanted to be represented by 
another attorney or a veteran's service organization.  The 
Board indicated she had 30 days to respond to the letter and 
informed her the Board would resume appellate review of her 
case without representation if she did not respond within the 
time provided.  And she did not respond.




FINDING OF FACT

The veteran failed, without good cause, to report for 
examinations scheduled by VA to evaluate her service-
connected hysterectomy residuals and pelvic adhesions; 
and her claim for a TDIU is inextricably intertwined with 
these claims.


CONCLUSIONS OF LAW

1.  A rating higher than 50 percent for residuals of a 
hysterectomy is not warranted.  38 C.F.R. § 3.655 (2004).

2.  An initial rating higher than 10 percent for residuals of 
a pelvic adhesions is not warranted.  38 C.F.R. § 3.655 
(2004).

3.  A TDIU is not warranted.  38 C.F.R. § 3.655 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant, cumulatively, by 
letters dated September 26, 2001 and September 5, 2003, that 
VA would obtain all relevant evidence in the custody of a 
Federal department or agency.  She also was advised that it 
was her responsibility to provide a properly executed release 
(e.g., a VA Form 21-4142) so that VA could request medical 
treatment records from private medical providers.  She was 
also informed that she could send private medical records to 
the RO on her own.  Further, the rating decision appealed and 
the statement of the case (SOC) and supplemental statement of 
the case (SSOC), especially when considered together, 
discussed the pertinent evidence, provided the laws and 
regulations governing the claim, and essentially notified the 
claimant of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, hers and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting her with her claims, the claimant's service 
medical records are on file, as are her VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
non-VA medical sources have also been obtained.  She also was 
advised what evidence VA had requested and notified in the 
SOC and SSOC what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this particular case, as mentioned, the September 26, 2001 
letter from the RO advising the claimant of her rights in 
VA's claims process predated the RO's July 2002 decision 
initially adjudicating her TDIU claims.  Accordingly, as to 
the TDIU issue, that VCAA letter complied with the sequence 
of events (i.e., letter before denial) stipulated in the 
Pelegrini decisions, both I and II.

By contrast, and also as previously mentioned, the claimant 
was initially provided the required VCAA notice with respect 
to her increased rating claims by letter of September 26, 
2001, which was after the RO's September 19, 2001 decision 
regarding those claims.  

Because VCAA notice as to the increased rating issues was not 
provided to the appellant prior to the initial AOJ 
adjudication denying those claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  But in Pelegrini II, the 
Court stated it was (1) "neither explicitly nor implicitly 
requiring the voiding or nullification of any AOJ [agency of 
original jurisdiction] action or decision and (2) the 
appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing the 
SSOC in April 2004 (wherein the RO readjudicated the claims 
in light of certain additional evidence received since the 
initial rating decision and SOC).  The VCAA notice also was 
provided prior to certifying the claimant's appeal to the 
Board.  And the claimant had ample opportunity before 
certification to identify and/or submit additional supporting 
evidence in response.  She even had an additional 90 days, 
once the Board received her appeal, to submit additional 
evidence and even beyond that point by showing good cause for 
any delay in missing the terminal date.  38 C.F.R. § 20.1304 
(2004).  And as also already mentioned, the Board recently 
sent her a letter in February 2005 asking whether she wanted 
to designate another attorney (besides R. Edward Bates), or a 
veteran's service organization, as her representative in her 
appeal.  But she did not respond to the Board's letter 
concerning this.


Legal Criteria

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).



Analysis

A letter dated September 12, 2003, from a contractor QTC 
Medical Services, which performs examinations for VA, 
informed the veteran that she was to be afforded a VA 
compensation and pension examination by a private physician 
on September 24, 2003.  The time of the examination and the 
physician's name and address were provided in the letter.  
But the veteran failed to report for her scheduled 
examination.  

In a report of a telephone contact on September 30, 2003, the 
veteran advised VA she had been unable to make the 
examination scheduled for September 24, 2003.  According to a 
subsequent report of contact dated November 13, 2003, she 
said she had missed the examination because of a hurricane 
and she requested that her examination be rescheduled.

By letter dated March 9, 2004, QTC informed the veteran that 
her compensation and pension examination was rescheduled for 
March 22, 2004.  She again was advised of the time of her 
appointment and the name and address of the doctor providing 
the evaluation.  But she again failed to report for it and 
has not explained her absence.

In a letter dated March 22, 2004, QTC informed the veteran of 
yet another compensation and pension examination scheduled 
for April 2, 2004.  And she again was advised of the time of 
her appointment and the name and address of the examining 
physician.  She, again, failed to report for her scheduled 
examination and has not justified this.

The scheduled examinations were intended to provide up-to-
date medical findings, in order to determine the current 
impairment stemming from hysterectomy residuals and from 
pelvic adhesions, the veteran's two service-connected 
disabilities at issue.  And her TDIU claim, in turn, rests on 
a determination about the severity of these service-connected 
disabilities, so these claims are inextricably intertwined.  
See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

The veteran provided a plausible explanation - a hurricane 
- for her failure to appear for the first of three scheduled 
examinations.  And because of this, the RO promptly had her 
examination rescheduled through QTC.  But she has provided no 
explanation, at all, for failing to report for the second or 
third scheduled examination.  In view of her lack of 
cooperation and failure, without good cause, to report for 
her second or third scheduled examination, her claims for 
increased evaluations for her service-connected disabilities 
and for TDIU must be denied as a matter of express VA 
regulation.


ORDER

A rating higher than 50 percent for residuals of a 
hysterectomy is denied.

An initial rating higher than 10 percent for pelvic adhesions 
is denied.  

A TDIU is denied.



                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


